274 F.2d 204
Ernest MISSONE, Plaintiff-Appellee,v.JARKA CORPORATION, Defendant-Appellant.
No. 139.
Docket No. 25800.
United States Court of Appeals Second Circuit.
Submitted January 12, 1960.
Decided January 28, 1960.

Dyruff, Greenbaum & Kessler, Brooklyn, N. Y. (Bernard S. Greenbaum, Alvin Borden, of counsel), Brooklyn, N. Y., for plaintiff-appellee.
George J. Conway, New York City (Philip J. O'Brien, John G. Coleman, of counsel), New York City, for defendant-appellant.
Before CLARK, HINCKS and WATERMAN, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellee, a marine carpenter in the employ of a third person, working on a pier owned and operated by defendant-appellant, sustained injuries when his hand was caught in the apparatus used there to open and close a pair of sliding metal doors. He brought suit alleging his injuries were caused by defendant's negligence. Trial was before Judge Rayfiel and a jury. A verdict was returned for plaintiff in the amount of $13,500.


2
First, defendant contends that, on plaintiff's evidence, the allegedly dangerous condition of the doors could have no relation to plaintiff's injuries. Judge Rayfiel ruled that the evidence was sufficient to take this question to the jury. We agree with this ruling. Second, defendant contends that, prior to the accident, it had not been notified of the dangerous condition. However, not only was there evidence that defendant's agent had received a complaint concerning the condition of the doors one day prior to the accident, but there was also evidence that the dangerous condition had existed for a year prior to the accident, thus charging defendant with constructive notice of this condition.


3
Judgment affirmed.